Order entered October 31, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01348-CV

                       IN RE SOUTHERN FOODS GROUP, LLC AND
                         DEAN TRANSPORTATION, INC., Relators

                   Original Proceeding from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-07015-C

                                              ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED.          The Court ORDERS the trial judge, the Honorable Sally

Montgomery, Judge of the County Court at Law No. 3 for Dallas County, to VACATE her

September 25, 2013 order granting application for second temporary restraining order and her

September 13, 2013 order granting application for temporary restraining order and to render an

order denying the temporary restraining order.

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of her order issued in compliance with this order. We ORDER that

relators recover their costs of this original proceeding from real party in interest.

                                                        /s/    DAVID L. BRIDGES
                                                               JUSTICE